           Case 1:19-cr-00899-PAC Document 39
                                           38 Filed 03/01/21
                                                    02/24/21 Page 1 of 1
                                                                               Schiff Hardin LLP
                                                                               1185 Avenue of the Americas
                                                                               Suite 3000
                                                                               New York, NY 10036

                                                                               T 212.753.5000
                                                                               F 212.753.5044

                                                                               schiffhardin.com



February 24, 2021                                                              Patricia A. Pileggi
                                                                               (212) 745.0839
                                                                               ppileggi@schiffhardin.com

VIA ECF AND EMAIL(CROTTYNYSDCHAMBERS@NYSD.USCOURT.GOV)

Honorable Paul A. Crotty
United States District Judge
United States District Court                                   3/1/2021
Southern District of New York                                  The March 8 conference is adjourned
500 Pearl Street, Chambers 1350                                to March 9 at 9:45 AM. SO
New York, NY 10007                                             ORDERED.

Re:     United States v. Lopez
          19 CR 899 (PAC)__

Dear Judge Crotty:

This letter is written to request an adjournment of the next status hearing, currently scheduled for March
8, 2021, to the morning of March 9, 2021 before 10:30 am; anytime on March 10 before 4:00 pm; or
anytime on March 11, 2021. I have a sentencing, in Philadelphia, which has been scheduled for the
morning of March 8, 2021.

Assistant U.S. Attorney Alexander Li consents to the requested adjournment and is available on the
proposed dates and times. This is the first request for an adjournment of this status hearing.

Respectfully submitted,

Patricia A. Pileggi
Patricia A. Pileggi

cc: Assistant U.S. Attorney Alexander Li
